 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DONTA LADEAL KYLE,                                 No. 2:19-cv-01720-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    LOS ANGELES POLICE
      DEPARTMENT, et al.,
15
                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. (ECF No. 1.) The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 10, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 8.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                         1
 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3   Having carefully reviewed the entire file, the Court finds the findings and recommendations to be

 4   supported by the record and by the magistrate judge’s analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The Findings and Recommendations, filed September 10, 2019 (ECF No. 7), are

 7   adopted in full;

 8          2. Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED;

 9          3. The Complaint is DISMISSED, without leave to amend, as frivolous, 28 U.S.C. §

10   1915A(b); Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); and

11          4. The Clerk of the Court is directed to close this file.

12          IT IS SO ORDERED.

13   Dated: October 2, 2019

14

15

16
                                    Troy L. Nunley
17                                  United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                        2
